internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-119181-99 cc dom it a b5 district_director district taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend date date taxpayer dollar_figurex dollar_figurey z issue do taxpayer’s payments to participating employees pursuant to a promissory note and pledge agreement and a bonus agreement constitute compensation_for future services or the proceeds of a bona_fide loan if such payments constitute compensation_for future services is taxpayer entitled to currently deduct such payments in the year paid under sec_162 of the internal_revenue_code conclusion the payments at issue constitute compensation to participating employees for future services taxpayer incurs the amounts at issue as participating employees perform services over the five year term of the note and bonus agreement and taxpayer may currently deduct under sec_162 the amount incurred in each year tam-119181-99 facts taxpayer is engaged in the securities business and uses an accrual_method of accounting for purposes of computing its income for federal_income_tax purposes taxpayer’s common_stock is not publicly traded this case involves a series of interrelated transactions between taxpayer and certain new employees stockbrokers as a means of recruiting employees taxpayer offers an arrangement under which the new employee participating employee receives certain payments up-front payments at the time the up-front payments are made taxpayer and the participating employee simultaneously enter into two contracts the first document is entitled bonus agreement the second is entitled promissory notes and pledge agreement note although the note's specific dollar amount and interest rate vary from participating employee to participating employee the overall structure of the transaction is the same for each participating employee for example a typical participating employee might receive an up-front payment of dollar_figurex under the note this principal sum dollar_figurex is repayable with interest at z in five annual installments of dollar_figurey due on the last day of august each year taxpayer will forgive the entire remaining unpaid principal and accrued interest upon the death or disability of the participating employee while employed by taxpayer or upon termination of employment with taxpayer other than for cause at the option of taxpayer any unpaid principal and interest will become immediately due and payable in the event a participating employee defaults on a payment of an installment when due if any such default is not cured within five days taxpayer has the right to withhold from any amounts payable to a participating employee as compensation or otherwise the amount of any payments due under the note and to apply the withheld amounts to the remaining amounts due under the note taxpayer takes a security_interest in all taxpayer common_stock owned or acquired by a participating employee during the term of the note as collateral for the note under the bonus agreement taxpayer agrees to pay annual bonuses plus interest at the rate of z to a participating employee in five annual installments of dollar_figurey based on the above example on the last day of august each year the bonus agreement provides that a participating employee acknowledges the contemporaneous execution of a promissory note in the amount of dollar_figurex payable to taxpayer and that all bonus payments made pursuant to this agreement shall be applied to the payment of the promissory note until paid in full the bonus agreement states that the participating employee understands that bonuses paid under this agreement shall not be considered 'recognized compensation' and shall be disregarded for purposes of taxpayer's employee benefit plans including but not limited to the taxpayer employee_stock_ownership_trust and profit sharing plans tam-119181-99 law sec_61 provides in part that gross_income includes compensation_for services the proceeds of a bona_fide loan are not includible in gross_income see 366_us_213 sec_83 generally provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations generally provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 6th cir revrul_60_31 1960_1_cb_174 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 the term ordinary has been seen as a way to clarify the distinction often difficult between those expenses that are currently deductible and those that are in the nature of capital expenditures which if deductible at all must be amortized over the useful_life of the asset 383_us_687 under sec_1_162-7 amounts paid_or_incurred in carrying on any trade_or_business include salaries and other compensation_for_personal_services actually rendered tam-119181-99 sec_263 generally provides that no deduction shall be allowed for the cost of permanent improvements or betterments made to increase the value of any property sec_1_263_a_-2 clarifies that sec_263 requires the capitalization of costs incurred to acquire property having a useful_life substantially beyond the close of the taxable_year an expenditure is capital if it creates or enhances a separate and distinct asset or if the expenditure produces a significant long-term benefit see 503_us_79 403_us_345 sec_404 provides the general deduction timing rules applicable to a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan or arrangement for deferring compensation regardless of the code section under which the amounts might otherwise be deductible pursuant to sec_404 contributions or compensation deferred under a nonqualified_plan or arrangement are deductible in the taxable_year in which an amount attributable to the contribution are includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee see also sec_1_404_a_-12 sec_461 governs the determination of when a liability is incurred and taken into account sec_461 generally provides that the amount of any deduction or credit shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income for accrual_method taxpayers a liability is incurred and taken into account in the year in which the liability is fixed -- that is generally the year in which the liability becomes an enforceable obligation and the amount of the liability can be determined with reasonable accuracy in addition sec_461 specifies that a liability is not incurred any earlier than the year in which economic_performance occurs sec_461 provides that if the liability of the taxpayer arises out of the providing of services to the taxpayer by another person economic_performance occurs as that person provides the services both the regulations under sec_461and the preamble to the sec_461 final income_tax regulations make clear that sec_461 merely provides rules for determining when an item is incurred and that a pplicable provisions of the code the income_tax regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account sec_1_461-1 t d 1992_1_cb_155 analysis the first issue to be addressed is whether the up-front payments from taxpayer to participating employees constitute compensation or loan proceeds taxpayer tam-119181-99 asserts that these amounts are the proceeds of bona_fide loans while the field argues that these amounts are compensation to the participating employees for the reasons described below the up-front payments are compensation to the participating employees and not the proceeds of bona_fide loans further under the economic_performance rules of sec_461 taxpayer is treated as incurring the up-front payments as the participating employees provide services over the life of the note and bonus agreement i characterization of payments in form the transactions appear to be bona_fide loans the following factors are indicative of a bona_fide loan the employee signs a promissory note the employee must make cash payments according to a specified repayment schedule interest is charged and there is security for the loan taxpayer stock held by the employee although the transactions appear to be in form bona_fide loans we conclude that in substance the up-front payments constitute compensation includible in gross_income upon receipt we conclude that the purported loan lacks the indicia of bona_fide indebtedness first we do not believe there is an unconditional and personal liability on the part of the debtors participating employees a loan from an employer to an employee is bona_fide if there is an unconditional and personal obligation on the part of the employee to repay the loan see eg kinzy v united_states u s t c n d ga gales v commissioner t c memo acq a o d aod lexis and george blood enterprises inc v commissioner t c memo in the present case unconditional and personal obligations to repay the loans are not present because the loans will be repaid with guaranteed bonus payments to be made by taxpayer which precisely match the payments due under the loans the employee will be required to repay a portion of the up-front payment only if the employee leaves taxpayer’s employ before the end of the required period_of_service provided the employee provides all of the contracted services he or she will not be required to repay any portion of the up-front payment this case is thus distinguishable from other cases in which the debtor has personal liability because the income stream securing the debt may be insufficient to pay the debt for example in gales at the time the insurance salesperson borrowed funds from the employer there was uncertainty as to the amount of insurance commissions to be received in the future thus it was not known whether the commissions would be sufficient to satisfy the employee’s obligation to the employer and the employee was personally responsible for repayment of any shortfall second the purported loan does not require cash payments in accordance with a specific repayment schedule it is well-established that in the case of a loan the debtor must satisfy the repayment obligation by making a monetary or cash payment pursuant to the agreement 55_tc_85 in the present tam-119181-99 case despite the form of the transaction the employee’s obligation is satisfied in substance by the performance of services over five years rather than by a cash payment for each year services are performed one-fifth of the debt is forgiven thus there is a forgiveness of the debt rather than a payment of the debt by cash in support of its position taxpayer argues that the participating employees make cash payments of the loan by applying the bonus payments towards the debt this argument presupposes that the bonus payments constitute gross_income at the time the bonuses are paid and the application of the bonus payments towards the debt involves an actual payment cash expenditure for which an interest_deduction would be allowed assuming that deduction of interest would otherwise be proper the tax treatment of the individual employees is not at issue and is not intended to be resolved in this technical_advice_memorandum nonetheless understanding our conclusion that the only payment having any_tax effect eg a compensatory payment was the up-front payment rather than the purported bonuses necessarily requires examining the substantive tax effect to be accorded to each based on a thorough examination of all surrounding facts and circumstances we believe that only the up- front payment has any_tax effect and that by contrast the bonus payments should not be treated as compensatory payments to the employees accordingly we must reject taxpayer’s contention that the annual offset of the bonuses against a portion of the loan represents the employee’s periodic receipt of income and the simultaneous repayment of loan principal and potentially deductible_interest instead we have concluded that the up-front payment is in fact the only relevant compensatory payment by taxpayer with the taxpayer’s deductibility of that compensation determined under sec_162 and sec_461 discussed in section ii infra first the periodic bonus payments do not constitute gross_income to the employees receipt of the bonus payments does not create any accession to wealth over which the employee has dominion and control the employee lacks dominion and control_over the bonus payments because under the bonus agreement the bonus payments must be immediately applied towards repayment of the loan further each loan payment and each corresponding bonus payment match both as to amount and as to timing in addition the repayment of the purported loans would not give rise to interest deductions because in substance there are no payments cash expenditure by the employees a cash expenditure is not present because the lender taxpayer provides the funds with which the borrowers make an immediate repayment on the loans the courts have disallowed interest deductions in similar circumstances involving an advance by a lender to pay interest on a loan 141_f3d_403 2d cir 631_f2d_1182 5th cir tam-119181-99 as stated above the employee receives a bonus payment and must immediately use this money to make payment on the loan this may be accomplished either by an actual exchange of checks or without a check swap by offsetting the employee’s obligation to taxpayer against taxpayer’s obligation to the employee this circular flow of funds between the parties should be disregarded for tax purposes because it lacks a business_purpose and economic_substance and appears to be motivated solely by tax_avoidance considerations rather than by any independent nontax purpose see generally 820_f2d_1543 9th cir revrul_86_106 1986_2_cb_28 and revrul_82_94 1982_1_cb_31 we further note that if the employee leaves before the end of the required period_of_service the employee generally will be required to pay the balance due on the loan this repayment obligation appears to be more in the nature of liquidated_damages for breach of the employment contract rather than a payment of principal and interest see eg revrul_67_48 1967_1_cb_50 this obligation is a conditional obligation that arises only upon the occurrence of an event subsequent to the receipt of the up- front payment such a conditional obligation is not sufficient to characterize the transaction as a loan our conclusion that the up-front payments are advance_payments for services and not loan proceeds also is not affected by either sec_83 or sec_404 sec_1_83-3 excludes from the definition of property money or an unfunded and unsecured promise to pay money or property in the future there is no indication that taxpayer has transferred or set amounts aside from claims of its creditors or has unconditionally or irrevocably placed assets in a fund or trust to be used for the participants' sole benefit therefore sec_83 does not apply to the arrangement further the arrangement is not a stock bonus pension profit-sharing or annuity plan and the amounts are not paid_or_accrued on account of any employee under a plan or arrangement for deferring compensation thus the amounts are not deductible under sec_404 ii timing of deduction the final issue to be considered in this request for technical_advice is the timing of taxpayer's deduction for the up-front payments this requires analyzing the all- events test and the economic_performance requirement of sec_461 to determine when the up-front payments are incurred for federal_income_tax purposes and sec_162 and sec_263 to determine whether the up-front payments that have been incurred may be deducted as ordinary and necessary business_expenses first the taxpayer is not entitled to accrue the entire amount of the up-front payments in the year paid to individual employees sec_1_461-1 of the regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount tam-119181-99 of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability under the facts at issue the all-events test ie the fact and amount of liability is satisfied upon the taxpayer’s payment to an individual employee as of that date the taxpayer’s liability to the employee is fixed and the amount of that liability is reasonably determinable notwithstanding that later events such as the employee’s resignation may alter the ultimate amount of the liability although the all-events test is satisfied when the up-front payment is made the third requirement - economic_performance - is not sec_461 of the code provides that with respect to a liability of a taxpayer arising out of the providing of services to the taxpayer by another person economic_performance occurs as the person provides the services see also sec_1_461-4 of the regulations because we have determined that in substance the up-front payment is an advance_payment for services to be provided to the taxpayer over a multiple year period the payment is incurred for federal tax purposes only as and to the extent the related_services are provided to the taxpayer under the facts at issue we believe the amount of the annual bonuses is the relevant measure for the amount of the up-front payment allocable to services performed during a particular year only this amount has been incurred under sec_461 second the up-front payments that are incurred in a given year are deductible as ordinary and necessary business_expenses sec_1_162-7 permits a current deduction for amounts paid_or_incurred by a taxpayer for salaries and other compensation_for_personal_services actually rendered the test of deductibility in the case of compensation payments is whether they are reasonable and are in fact payments purely for services for the reasons discussed previously the up-front payments represent compensation paid to taxpayer’s employees and as such are ordinary and necessary expenses of the taxpayer’s trade_or_business that are deductible under sec_162 in the year incurred in summary taxpayer incurs the amounts at issue as participating employees perform services over the five year term of the note and bonus agreement and taxpayer may currently deduct under sec_162 the amount incurred in each year taxpayer may not deduct the full amount of the up-front payments in the year of payment our conclusion that the up-front payments to the employees may not be deducted in full in the year of payment results from an application from the economic_performance rules of sec_461 and is not affected by sec_263 or by the supreme court’s decision in indopco supra caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
